DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2018/0249082 A1) hereinafter referenced as Saito.
Regarding claim 1, Saito discloses A control method of a driving mechanism is provided, comprising: 
providing a first electrical signal from a control assembly (1100, 1010; fig. 2) to a driving assembly (1006) to move a movable portion to an initial position relative to a fixed portion using the driving assembly ([0078]; S102), wherein the control assembly comprises a control unit (1100; fig. 2) and a position sensing unit (1010; fig. 2); 
reading a status signal (S1; fig. 2) from an inertia sensing unit (1012; [0065]); 
using the inertia sensing unit to provide the status signal (S1; fig. 2) to the control unit, and then use the control unit to calculate a target position (D1; [0063]; fig. 2); 
using the control unit to provide a second electrical signal (S5; fig. 2) to the driving assembly (1006) according to the target position (D1) for driving the driving assembly; 
providing a position signal (S2) from the position sensing unit to the control unit (1100); and 
using the control unit to provide a third electric signal to the driving assembly according to the position signal to drive the driving assembly ([0064]; The actuator driver 1100 feed-back controls the actuator 1006 based on an angular velocity signal S1 and the position detection signal S2.  Therefore, it can be said a first iteration of S5 is the second electrical signal, and the second iteration of S5 with the feedback control is the third signal.).

Regarding claim 2, Saito discloses everything claimed as applied above (see claim 1), in addition, Saito discloses, wherein providing the first electrical signal from the control assembly to the driving mechanism further comprises:
determining predetermined information (The initial point P1; [0078]); and
providing the first electrical signal to the driving assembly according to the predetermined information ([0078]). 

Regarding claim 20, Saito discloses everything claimed as applied above (see claim 1), in addition, Saito discloses, further comprising:
sending position information (S2) from the position sensing unit (1010) to the control unit (1100) again after the control unit provides the third electric signal (S5) to the driving assembly (1006) according to the position signal to drive the driving assembly ([0064]; The actuator is feedback controlled.  This means that the signal S5 continuously and iteratively changes as the position information changes.); and
the control unit again providing the third electric signal to the driving assembly according to the position information to drive the driving assembly ([0064]; The actuator is feedback controlled.  This means that the signal S5 continuously and iteratively changes as the position information changes.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Takano et al. (US 2016/0077354 A1) hereinafter referenced as Takano.
Regarding claim 19, Saito discloses everything claimed as applied above (see claim 1), however, Saito, fails to explicitly disclose that the status signal of the inertia sensing unit comprises a filtering signal having a frequency less than 1Hz.  However, the examiner maintains that it was well known in the art to provide this, as taught by Takano. 
In a similar field of endeavor, Takano discloses wherein reading the status signal of the inertia sensing unit (36) comprises a filtering signal (Output of first HPF 80) having a frequency less than 1Hz ([0058]; HPF has a cutoff of 0.2 Hz which would include frequencies less than 1Hz).
Saito teaches an angular velocity sensor.  Takano teaches an angular velocity sensor which is filtered so that it outputs a signal having a frequency less than 1Hz.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed frequency of the angular velocity sensor in Saito with the angular velocity sensor and filters of Takano to achieve the predictable result of more accurate shake detection.

	
	Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to disclose testing the driving mechanism according to the compensated predetermined information and the zero value, to determine a difference between the compensated predetermined information and an actual value of the driving mechanism and a difference between the zero value and the actual value of the driving mechanism, and then determine the predetermined information by the differences.

Regarding claims 4-18, they depend from claim 3 and therefore contain allowable subject matter for the same reasons as stated above (see claim 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hu et al. (US 2020/0209439 A1) teaches providing linear compensation to a relationship between a driving signal and a position of the OIS ([0275]; fig. 39).

	Shin et al. (US 2020/0169665 A1) teaches linearizing a signal measured by the Hall sensor and then adding an offset to the linearized signal to correct a center error (figs. 6C-6D).

	Cheng et al. (US 2020/0213493 A1) teaches providing linear compensation to a relationship between a driving signal and a position of the OIS ([0159]; fig. 39).

	Kim (US 2021/0063680 A1) teaches linearization of a relationship between and a signal and a position of the OIS ([0068]; figs. 1,6).

	Awazu et al. (US 2020/0326557 A1) teaches linearization of a relationship between a Hall sensor output and a movement amount of the OIS (fig. 10).

	Maede et al. (US 2018/0295286 A1) teaches linearization of a relationship between a Hall sensor output and a movement amount of the OIS ([0062]).

Shimatani et al. (US 2018/0376068 A1) teaches linearization of a relationship between a Hall sensor output and a movement amount of the OIS ([0114]).

	Maede et al. (US 2018/0343393 A1) teaches linearization of a relationship between a Hall sensor output and a movement amount of the OIS ([0094]).

	Lee et al. (US 2017/0045710 A1) teaches linearization of a relationship between a Hall sensor output and a movement amount of the OIS (fig. 8).

	Nagata (US 2009/0160960 A1) teaches linearization of a relationship between a Hall sensor output and a movement amount of the OIS (fig. 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/2/2022